Citation Nr: 0512053	
Decision Date: 04/29/05    Archive Date: 05/11/05	

DOCKET NO.  98-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by intermittent lower extremity cramps. 

2.  Entitlement to service connection for disability 
manifested by right axis deviation shown on electrocardiogram 
(EKG). 

3.  Entitlement to service connection for a scar on the chin. 

4.  Entitlement to an initial compensable evaluation for a 
residual scar of the left fourth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983 
and from February 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran does not currently have disability that is 
manifested by intermittent lower extremity cramps that is 
related to active service.

2.  The veteran does not currently have disability that is 
manifested by right axis deviation shown on EKG that is 
related to active service.

3.  The veteran does not currently have a scar on the chin 
that is related to active service.  

4.  The veteran's service-connected residual scar of the left 
fourth finger is not manifested by pain or tenderness on 
palpation, and the left fourth finger has normal range of 
motion with no deformity.  




CONCLUSIONS OF LAW

1.  Disability manifested by intermittent lower extremity 
cramps was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Disability manifested by right axis deviation shown on 
EKG was not incurred in or aggravated during active service 
and service connection may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

3.  A scar on the chin was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for an initial compensable evaluation for a 
residual scar of the left fourth finger have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
7804, 7805 (prior to and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war 
or peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service medical records are silent for complaint, finding, or 
treatment with respect to any lower extremity cramps or a 
scar on the veteran's chin.  The report of an October 1989 
EKG reflects that there was a rightward axis, but otherwise 
within normal limits.  A January 1992 service record notes 
that there was a right axis on EKG.  An echocardiogram was 
performed.  The echocardiogram was normal.  The report of a 
June 1992 service EKG reflects that there were non-specific 
ST abnormalities.  The axis was within normal limits and the 
EKG was otherwise normal.  A January 1996 service record 
reflects that the veteran complained of chest pain.  X-ray 
and EKG were normal.  

The reports of October 1988, November 1989, and January 1993 
service examinations, and medical histories completed in 
conjunction therewith, reflect no complaints or findings with 
respect to intermittent lower extremity cramps, right axis 
deviation on EKG, or a scar on the chin.  The examination 
reports reflect that the veteran's face, heart, vascular 
system, and lower extremities were all normal.  

The report of the veteran's June 1996 service separation 
examination, and medical history completed in conjunction 
therewith, reflect that the veteran complained of leg cramps 
secondary to physical training.  The examination report 
reflects that the veteran's face, heart, vascular system, and 
lower extremities were all normal.  

The report of a September 1996 VA general medical examination 
reflects that the veteran had a scar on his chin.  EKG 
reflected a normal sinus rhythm, left posterior fascicular 
block, and was indicated to be abnormal.  The diagnoses 
included chest pain that appeared to be from the chest wall 
and left posterior fascicular block on EKG.  

The report of a September 1996 VA muscle examination reflects 
that the veteran complained of leg cramps in his lower 
extremities.  He reported that these were occasional, would 
occur every couple months, and lasted for approximately five 
minutes.  He indicated that they occurred with exercise and 
occasionally in the early morning hours.  The diagnoses 
included intermittent lower extremity cramps that were a 
variant of normal.  The examiner indicated that he believed 
that the veteran did not need to worry about the leg cramps.  

The report of an October 2004 VA examination reflects that 
the veteran reported that he had leg cramps that he related 
to too much exercise.  He indicated that he had seen a doctor 
during service, but no treatment was given.  He reported 
occasional leg cramps that occurred in both legs on the 
average of one time per week.  They could occur while sitting 
down and lasted from two to 15 seconds.  He also reported a 
history of right axis deviation with no prior heart disease 
and that he incurred a scar on his chin as a result of an 
altercation with another individual.  The impression included 
intermittent leg cramps related to too much exercise in the 
military, right axis deviation on EKG that was asymptomatic 
with normal EKG at the time of examination, and a scar of the 
chin with no residuals.  

There is no competent medical evidence of record indicating 
that the veteran has ever been diagnosed with a disease 
manifested by intermittent lower extremity cramps or by right 
axis deviation as shown on EKG.  Similarly, there is no 
competent medical evidence that the veteran's intermittent 
lower extremity cramps or the right axis deviation as shown 
on EKG is related to an injury he sustained during his active 
military service.  Rather, there is competent medical 
evidence, in the form of reports of service and post service 
examinations, which reflects that his intermittent lower 
extremity cramps are a variant of normal, and nothing to 
worry about, and that the right axis deviation shown on EKG 
has not been attributed to any disease or injury.  In the 
absence of competent medical evidence diagnosing a disease or 
injury manifested by intermittent lower extremity cramps or 
right axis deviation shown on EKG and in the presence of 
competent medical evidence indicating that chronic disability 
has not been diagnosed as being shown by these symptoms or 
findings, a preponderance of the evidence is against the 
veteran's claims for service connection for claimed 
disabilities manifested by intermittent lower extremity 
cramps and by right axis deviation shown on EKG.  

With respect to the scar on the veteran's chin there is no 
competent medical evidence indicating that this scar existed 
during the veteran's active service.  While service medical 
records are not available from the veteran's first period of 
active service, reports of examinations conducted in October 
1988, November 1989, January 1993, and June 1996, as well as 
medical histories completed by the veteran in conjunction 
therewith, do not reflect any complaint, finding, or 
treatment with respect to a scar on the chin.  Further, the 
report of an October 2004 VA examination indicates that the 
veteran has no residuals related to the scar on the chin.  In 
the absence of contemporaneous official records 
substantiating the veteran's assertion that his scar of the 
chin was incurred as a result of an altercation during 
service, and that the laceration required 32 stitches to 
close, as well as the presence of contemporaneous competent 
service medical evidence in the form of examination reports 
which reflect no findings with respect to a scar of the chin 
or incident relating thereto, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran currently has a scar of the chin that is related to 
his active service.  

II.  Higher Initial Disability Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The veteran's service-connected residual scar of the left 
fourth finger has been evaluated under the provisions of 
Diagnostic Code 7805 of the Rating Schedule.  Diagnostic Code 
7805, both prior to and from August 30, 2002, provides that 
scars may be rated on limitation of function of the affected 
part.  

Prior to August 30, 2002, scars that were shown to be poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2004).  From 
August 30, 2002, scars that are superficial, unstable, or 
painful on examination warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  

Service medical records dated in February 1990 reflect that 
the veteran had slipped and fallen on his hands.  He had an 
abrasion on the left fourth finger.  Remaining service 
medical records are silent for complaint, finding, or 
treatment with respect to the veteran's left fourth finger.

The report of a September 1996 VA general medical examination 
notes that the veteran had a scar on the dorsal aspect of the 
left fourth finger.  The report of an October 2004 VA 
examination reflects that on examination the left fourth 
finger showed no abnormalities and normal range of motion.  
There was no pain or tenderness on palpation.  There were no 
deformities and all ranges of motion were normal.  There were 
no visible scars present.  The impression included scar of 
the left fourth finger with no residuals, no pain, 
inflammation, redness, keloid formation or disfigurement, 
with normal range of motion.  

There is no competent medical evidence indicating that the 
veteran experiences any residual loss of function of the left 
fourth finger.  There is competent medical evidence 
indicating that the residual scar of the left fourth finger 
causes no loss of function.  Further, there is no competent 
medical evidence indicating that the scar on the left fourth 
finger is poorly nourished, has repeated ulceration, is 
superficial, or painful.  There is competent medical evidence 
indicating that none of these conditions exist.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation for the residual scar of the left fourth finger 
under any applicable diagnostic code in effect prior to or 
from August 30, 2002, at any time during the course of the 
veteran's appeal.  

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via April 2003 and August 
2004 letters, as well as the statement of the case and 
supplemental statements of the case, including a January 2005 
supplemental statement of the case providing the veteran with 
VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App.  at 120-121.  

The statement of the case and supplemental statements of the 
case informed the veteran of the governing laws and 
regulations.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, it would have been 
impossible to have provided the notice prior to the initial 
adjudication because the VCAA had not yet been enacted.  
Further, the content of the notices provided to the veteran 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was advised 
to submit any evidence he had that was relevant to his claim.  
He has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.

With respect to the VA's duty to assist, service medical 
records relating the veteran's first period of active service 
have not been obtained.  The RO has made multiple attempts to 
obtain these records.  The National Personnel Records Center 
has been contacted on multiple occasions with multiple 
responses indicating that the veteran's service medical 
records relating to his first period of active service are 
not available.  The responses have indicated that the files 
have been flagged and when the medical records are available 
they will be sent to VA.  The veteran has been informed of 
this and requested to provide any copies of records that he 
has in his possession.  A November 1999 memorandum details 
the RO's efforts to obtain the veteran's service medical 
records from his first period of active service.  In light of 
the veteran's December 1997 statement, received in January 
1998, that he could not remember what disabilities occurred 
in 1980 through 1983, as well as multiple service 
examinations occurring during his second period of service, 
the Board concludes that the veteran has not been prejudiced 
by the failure to obtain the service medical records from his 
first period of active service.  

There is no evidence that any VA or private treatment records 
exist.  The veteran has been afforded multiple VA 
examinations.  His representative has requested that the 
claim be remanded for additional VA examination because the 
examiner, who conducted the October 2004 examination, did not 
have the veteran's claim file available.  The Board notes 
that the August 2004 Board remand directed that the claims 
file be made available for an examination with respect to the 
veteran's claim for an initial compensable evaluation for a 
residual scar of the left fourth finger.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Although the claims file was not made available to the 
examiner who accomplished the October 2004 examination, no 
prejudice results.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, there is no evidence that the 
October 2004 VA examiner could have gleaned from the claims 
file that was not provided to him by the veteran at the time 
of the examination.  The claims file does not contain any 
records relating to any of the conditions for which service 
connection is claimed, nor does it contain any treatment 
records with respect to the scar of the left fourth finger.  
Further, service medical records, contained in the claims 
file, do not reflect any treatment with respect to 
intermittent lower extremity cramps or a scar on the chin and 
only reflect what the veteran reported with respect to right 
axis deviation. 

Thus, delaying resolution of the case to have the veteran 
reexamined with the claims file present would simply delay 
the appeal without resulting in any benefit to the veteran.  
It would be an expenditure of valuable VA resources without 
any possible benefit for the veteran being derived.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing the veteran are to be 
avoided).  The Board has carefully reviewed the entire claims 
file and determined that there is no conceivable benefit that 
an examiner could derive from reviewing the claims file 
because there is simply no relevant evidence of record of 
which the examiner was not informed at the time the October 
2004 examination was conducted.  Therefore, the Board will 
not order the expenditure of additional valuable VA resources 
where the veteran could derive no conceivable benefit.  


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini at 545; 
Sabonis at 430.  VA has satisfied its duty to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  


ORDER

Service connection for disability manifested by intermittent 
lower extremity cramps is denied.

Service connection for disability manifested by right axis 
deviation shown on EKG is denied.

Service connection for a scar on the chin is denied.  

An initial compensable evaluation for a scar of the left 
fourth finger is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


